Real action reported to the Law Court. The plaintiff claimed title to the property under a mortgage and the foreclosure thereof from Bessie B. Gamage, dated Dec. 14, 1905 and recorded Dec. 19, 1905. The defendant claimed title under a sale on execution issued on a judgment rendered in proceedings to enforce a mechanic’s lien against the same property for materials furnished "from Nov. 24, 1905 to and including May 8, 1906.” The mortgagee, the plaintiff in the action, was not a party to the suit to enforce the lien claim, and had no notice of it. Judgment for plaintiff.